The petitioner, F. J. Meek, has presented an application for leave to file a petition for certiorari, in which petition he states: "Petitioner prays leave to file a petition for certiorari of the proceedings and sentences in two certain cases pending in the district court of Oklahoma, for Osage county, being respectively Nos. 2321 and 2322 in said court."
Petitioner further alleges as a ground for his application that there was a failure of said lower court to have jurisdiction of the proceeding because there was no valid information or indictment therein, and he was held and prosecuted in violation of the due process clause of the Constitution of the United States, in the Fourteenth Amendment thereto.
The petitioner further alleges in substance that the statute under which he was tried and sentence imposed is unconstitutional, and that his conviction and sentence is without authority of law.
The petitioner appealed to this court from the judgment and sentence of the trial court, in two cases, Nos. A-8484 and A-8485, on the docket of this court. In a hearing before this court in the cases in which the petitioner was plaintiff in error, the question of the constitutionality of the law was decided by this court. Petition for rehearing was filed and overruled; in due course the mandate of this court issued to the district court of Osage county, where the cases were tried. There is no new question *Page 17 
raised in the application for certiorari. The questions presented were briefed and argued in the original appeals. The constitutionality of the act and the sufficiency of the information was passed on by this court in the cases appealed.
From the application presented by the petitioner for a writ of certiorari, the petitioner is seeking to have this court review its own opinion on the questions and law presented by the plaintiff in error, notwithstanding the cases were decided. Petition for rehearing was filed and overruled.
We hold that petitioner's application does not present facts sufficient for this court to grant the application and order the petition for writ of certiorari filed. The application for leave to file is denied.